                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

  JAMES E. LOWRY, ET AL.                           *     CIVIL ACTION NO. 18-0864


  VERSUS                                           *     JUDGE TERRY A. DOUGHTY


  TOTAL PETROCHEMICALS &                           *     MAG. JUDGE KAREN L. HAYES
  REFINING USA, INC., ET AL.
                                          JUDGMENT
       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED that Plaintiffs’ motion to remand [Doc. No. 9] is hereby DENIED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs’ claims

against Bethlan Production Corporation; Capital Gas, Inc.; J.B.X. Royalties, Inc.; NEPCO, Inc.;

Big Creek Operating, Inc.; and Cisco Petroleum, Inc. are hereby DISMISSED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiffs’ claims brought as relators on behalf of the

State of Louisiana and the Commissioner of Conservation are hereby DISMISSED WITHOUT

PREJUDICE in their entirety.

       MONROE, LOUISIANA, this 13th day of November, 2018.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
